Title: James Warren to John Adams, 28 January 1785
From: Warren, James
To: Adams, John


        
          My dear Sir.
          Milton Jany: 28th: 1785—
        
        I Received your favour of the 27th. August. sometime ago. & Intended before this to have wrote to you. but want of direct Conveyance. & some Other Circumstances have prevented.
        I am very Glad to find my Friends so agreably situated at Auteuil. at the same time the preference given to the Hills of Penn. &

Neponsit give me An Additional pleasure. by Affording a prospect of once more seeing them in their Neighbourhood. I always feel your Mortification, when the reduction of your Salaries took place. the measure was unexpected. & astonishing. I had never heard of a proposal of the kind. & I Considered it. as a finess under the popular Masque of oeconomy to answer perticular purposes. which General. & good policy would not warrant. my Enquiries have Convinced me of the Justness of my own Sentiments. I suppose it originated from the then Premier. the King. or Grand Monarch of America. & was designed to get rid. of those Men who were Employed Abroad. & could not be brought into a support of foreign Measures. & those of the Aristocracy here. which were closely United. & made A Common Cause, in support of which the most refined Intrigue has been practised. & at Times. & in some Instances deceived. & duped some very good Men. I presume our Friend Gerry was in Opposition to this measure. because his Penetration. & rectitude has Always secured him against their Artifice. but this is Conjecture I have never heard the matter from him. but I hope this matter will be reconsidered. & all honest Men have Justice done them. Congress seems at present to be well disposed. they have got Clear of that sink of Corrupt Influence which so long Contaminated some of their Measures. and God be thanked. have substituted A Board of Treasury in the stead of the super Intendant of Finnance. An Office which made rapid strides to Dominion. & if the Cautious Wisdom of R. Island. by Negativeing the proposed Impost. had not prevented, would soon have found A King for us. and this Board too is Guarded by A rotation. that best if not only security (in this stage of Manners more perticularly) for public Liberty— Every thing that relates to the Movement of Congress. you will have more Compleately from the place of their residence than I can give You from here. In this place The System of Politics remains much as it has been. the same Imbecility. the same servility. & the same Inattention still prevail. & are likely to Continue. Money is the only Object Attended to. & the only Acquisition that Commands respect. Patriotism is ridiculed; Integrity & ability are of little Consequence Foreign Commerce has Extended itself beyond its Natural supports. & by its Extravagant Imports greatly Exceeding the Exports. drained off all the Money. Embarrassed itself. & every Other resource of the Country. while Luxury keeps pace with the manners of older. & more Affluent Countrys. some Check by the denial of Credit in Europe may give time to the riseing Fisheries. & other Staples of

the Country to form a Ballance to the Evils we now suffer. The Bank here has not been of any service to us. it has rather faciliated the Exportation of Money & Increased the Exorbitancy of Interest. or rather of Usury. which had before reached such a Stage of Enormity as would have disgraced the Jewish Usurers in any Country of the world. & must in a Short time. put An End both to Trade & the Cultivation of Lands. I am always happy to receive your Letters. & shall be obliged by any Informations of what is passing on the great Theatre of Europe. I shall readily Embrace any Oppertunity to Inform you of any thing you wish to know from here. & shall do it with the Fidelity of the Friendship I profess. Mrs. Warren Joins me in Compliments to you & Mrs. Adams. & in Love to Nabby. & her Brother. I am your / Friend & Humbl. Servt
        
          J Warren.
          29th.
        
        
          our first Magistrate has this day made a formal Resignation. where we shall get another without A New Creation I Can’t tell.
        
      